                                             USDCSDNY
         Case 1:20-cr-00325-SHS Document 19 Filed 07/29/20 Page 1 of 2
                                                            OOCUt.!ENT
                                                            E-I..ECTilON1Cl\.LLY FILED .·
                                                          \'OOC#: _._-1-~~~
 Federal Defenders
 OF NEW YORK, INC .
                                                           r·DA'.fE FILED: -11
                                                                                ------
 David E. Patron                                                                 Sot,lhern DiJlric:I of New Yurk
 Execurive Director                                                                  Jennifer L Brown
                                                                                       Attomcy-in-Chmgc




                                                                      July 29, 2020

BYECF
The Honorable Judge Sidney H. Stein
United States District Judge                               MEMO ENDORSED
Southern District of New York
500 Pearl Street
New York, NY 10007

RE:     United States v. Desirae Schneider
        20 Cr. 325 (SHS)

Dear Judge Stein,

       I write to request a temporary modification to Ms. Schneider' s bail conditions in the above-
captioned case. The Government and pretrial services take no position concerning this request.

        On March 16, 2020, Ms. Schneider was presented in Magistrate Court. The following bail
conditions were set and subsequently met:

          $50,000 personal recognizance bond to be co-signed by two financially
          responsible persons ; compliance with pre-trial supervision and mental health
          treatment as directed ; surrender of travel documents with no new applications
          and travel restricted to the Southern District of New York; no contact with the
          alleged victim outside the presence of counsel; surrender keys to the
          complainant' s home; continued employment; no " dark web" use; no possession
          of firearms/destructive devices/other weapons ; and GPS monitoring.

       On June 22, 2020, Magistrate Judge Gorenstein granted Ms. Schneider' s request for a
temporary bail modification to allow her to travel to Milford, Connecticut from Saturday, June
27 through Sunday, June 28 to attend a small outdoor wedding. Ms. Schneider attended the
wedding without incident. Since the start of this case, Ms. Schneider has remained in consistent
compliance with the conditions of her release.

        Ms. Schneider now respectfully requests a temporary bail modification to enable her to
travel to Illinois to visit her family for one week in August 2020 . During her visit, Ms. Schneider
expects to stay with her mother, one of the co-signers of her bond.
       Case 1:20-cr-00325-SHS Document 19 Filed 07/29/20 Page 2 of 2



                                      Application granted. Defendant must inform her
                                      pretrial services officer in advance of her trip to
Respectfully submitted,               Illinois of her address, her contact information,
                                      and the exact seven day period of her trip.
/s/
Marne Lenox
                                      Dated: New York, New York
Assistant Federal Defender
                                             July 29, 2020
(212) 417-8721
                                             SO ORDERED:




cc:    Rebecca Dell, Assistant U.S. Attorney (by ECF)
       Jonathan Lettieri, Pre-Trial Services Officer (by email)
